                            IN THE UNITED STATES DISTRICT COURT
                              STATE OF UTAH, CENTRAL DIVISION


 MATTHEW GADD,                                    MEMORANDUM DECISION AND ORDER
                                                  DENYING DEFENDANT SOUTH JORDAN
               Plaintiff,                         CITY’S MOTION TO BIFURCATE
                                                  DISCOVERY (ECF NO. 141)
        vs.

 SOUTH JORDAN CITY, ERIN GADD, and                Case No. 2:15-cv-00667
 DOES 1-10,
                                                  District Judge David Nuffer
               Defendants.
                                                  Magistrate Judge Evelyn J. Furse


       Defendant South Jordan City (“South Jordan”) moves to bifurcate discovery

regarding the pending Monell claim asserted against it into two phases: first, whether a

constitutional violation caused the allege harm, and then second, whether the South

Jordan bears responsibility for that harm, i.e. whether such violations occurred as a

matter of custom, policy, or practice. (ECF No. 141.) South Jordan cites Federal Rule

of Civil Procedure 42(b) as the basis for its Motion, which allows for bifurcation of trial “in

furtherance of convenience or to avoid prejudice, or when separate trials will be conducive

to expedition and economy.” South Jordan does not seek to bifurcate trial, only discovery.

Bifurcation under Rule 42 is not “‘the norm or even a common occurrence.’” Bonham v.

GEICO Cas. Co., No. 15-CV-02109-MEH, 2016 WL 26513, at *1 (D. Colo. Jan. 4, 2016)

(unpublished) (quoting The Marianist Province of the United States, Inc. v. Ace USA, No. 08-

cv-01760-WYD-MEH, 2010 WL 2681760, at *1 (D. Colo. July 2, 2010) (unpublished) (citing

Fed. R. Civ. P. 42(b) advis. comm. notes (noting that bifurcation should not be routinely

ordered))).


                                              1
       When plaintiffs maintain pending claims both against municipal employees and

municipalities for constitutional violations, courts will sometimes bifurcate the portion of

discovery concerning whether the municipality has a custom, policy, or practice of violating a

certain constitutional right and proceed to summary judgment to permit a decision on

qualified immunity issues as soon as possible. Prior to Pearson v. Callahan, 555 U.S. 223,

236 (2009), resolution of the qualified immunity question required decision of whether the

plaintiff’s constitutional rights were violated. Thus bifurcation frequently allowed for

resolution of both the qualified immunity decision at the earliest possible point in the litigation

as required, Pearson, 555 U.S. at 232, and eliminated the Monell claim because the alleged

constitutional violation was determined not to violate the Constitution. Some cases did not

follow that formula because while the individual employee actions did not violate the

Constitution, “the cumulative effect of what the[ employees] did pursuant to the practice or

policy of the County could be a violation, and . . . Monell does not require that a jury find an

individual defendant liable before it can find a local governmental body liable.” Garcia v. Salt

Lake Cty., 768 F.2d 303, 310 (10th Cir. 1985).

       In this post-Pearson era, many claims against municipalities go forward without any

claims against individuals because courts regularly skip the question of whether a

constitutional violation occurred and move straight to the question of whether the alleged

constitutional right was clearly established at the time of the assumed violation. See Gadd

v. Campbell, 712 F. App'x 796, 799 (10th Cir. 2017) (unpublished) (skipping to the second

prong to dismiss the individuals based on qualified immunity). In this case, the municipal

employees have either been dismissed or prohibited from being added to the case. Thus

the only remaining claim involving state action is the Monell claim against South Jordan.




                                                2
       The Court finds South Jordan has failed to meet its burden to show bifurcation of

discovery will increase convenience, avoid prejudice, or be conducive to expedition and

economy. See Sensitron, Inc. v. Wallace, 504 F. Supp. 2d 1180, 1186 (D. Utah 2007)

(noting the burden falls on the movant to prove the propriety of bifurcation). First, while

the parties could avoid some discovery by bifurcation if South Jordan prevails on its

early summary judgment motion, the Court anticipates numerous disputes and motions

regarding where to draw the line of relevant discovery. See Ecrix Corp. v. Exabyte

Corp., 191 F.R.D. 611, 614 (D. Colo. 2000) (refusing to bifurcate discovery despite

having bifurcated trial because of anticipated disputes regarding overlap). Second, the

Court finds that overlap exists in the discovery needs on the constitutional violation and

custom, policy or practice prongs given the way Mr. Gadd states his claim. This overlap

makes drawing the line between what discovery is relevant at this stage particularly

difficult, and as noted above, bifurcation would likely lead to a multiplication of discovery

disputes on this issue. Third, if South Jordan does not prevail on the constitutional

violation prong, discovery will recommence requiring re-deposition of those previously

deposed once South Jordan produces additional documents, which certainly would not

promote judicial economy in this already three-year-old case. Fourth, additional

discovery conducted after an initial summary judgment motion may reveal

supplementary evidence that would permit South Jordan to assert a different argument

on the constitutionality prong in a subsequent summary judgment motion in addition to a

motion on custom, policy, or practice. This district generally disfavors multiple summary

judgment motions, DUCivR-56-1(b)(1), and multiple summary judgments motions would

further delay resolution of this case, which poses a significant concern given the age of




                                              3
the case. Fifth, to the extent Mr. Gadd seeks burdensome discovery from South

Jordan, the Court finds that discovery orders will more precisely address this issue than

bifurcation of discovery. Finally, this case is already over three years old due to motion

practice revolving around qualified immunity that went up to and came back from the

Tenth Circuit, and as this Court previously expressed in its Order denying South

Jordan’s Motion to Stay, the more time that passes prior to discovery beginning, the

more risk for lost evidence due to fading memories and other effects of the passage of

time. (ECF No. 134.) Put simply, this case is an ordinary case that does not require

bifurcation for the convenience of the parties, to promote efficiency, or to avoid

prejudice. Therefore, the Court DENIES South Jordan’s motion to bifurcate discovery.

       Following the Court’s ruling from the Bench, South Jordan moved to stay the

discovery it seeks to bifurcate until it can object to this Court’s Order and obtain a

decision on that objection. South Jordan agrees to file any objection to this Order on or

before December 14, 2018. The Court granted that Motion explicitly excluding those

items previously ordered produced by its Order at ECF No. 144.

       SO ORDERED.

       DATED this 7th day of December, 2018.

                                           BY THE COURT:


                                           ____________________________________
                                           Magistrate Judge Evelyn J. Furse




                                              4
